This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2012).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A13-2201

                                   State of Minnesota,
                                      Respondent,


                                           vs.

                                     Ali Mehralian,
                                      Appellant.

                                Filed September 8, 2014
                                       Affirmed
                                      Kirk, Judge

                              Dakota County District Court
                              File No. 19WS-CR-13-10734


Lori Swanson, Attorney General, St. Paul, Minnesota; and

William L. Bernard, Grannis & Hauge, P.A., Eagan, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, F. Richard Gallo, Jr., Assistant
Public Defender, St. Paul, Minnesota (for appellant)


         Considered and decided by Stauber, Presiding Judge; Hudson, Judge; and Kirk,

Judge.
                         UNPUBLISHED OPINION

KIRK, Judge

       On appeal from his conviction of unlawful ouster, fifth-degree assault, and

emergency escape and rescue, appellant argues that he was deprived of the effective

assistance of his trial counsel. We affirm.

                                         FACTS

       On August 1, 2013, respondent State of Minnesota charged appellant Ali

Mehralian with unlawful ouster, fifth-degree assault, theft by swindle, emergency escape

and rescue, and disorderly conduct. The charges stemmed from a confrontation between

appellant and F.C., who claimed to be renting the basement of appellant’s home in Eagan,

on May 27, 2013. F.C. alleged that appellant attempted to strike him in the face and

locked him out of appellant’s townhouse.

       During the jury trial, F.C. testified that in February 2013 he entered into an

agreement with appellant to rent out the basement of appellant’s townhouse for $450 per

month on a month-to-month basis, and he paid appellant the first and last month of rent.

Appellant denied that F.C. was living in the basement of his townhouse, gave him money

for rent, or possessed a key to his home. Instead, appellant testified that he allowed F.C.

to park his car in the guest parking lot outside his townhouse and store some of his

possessions in his basement. The jury found appellant guilty of unlawful ouster, fifth-




                                              2
degree assault, and emergency escape and rescue, but not guilty of theft by swindle.1

This appeal follows.

                                        DECISION

         Minnesota appellate courts examine ineffective-assistance-of-counsel claims under

the two-prong approach set forth in Strickland v. Washington, 466 U.S. 668, 104 S. Ct.

2052 (1984). State v. Rhodes, 657 N.W.2d 823, 842 (Minn. 2003). “To prevail on such a

claim, an appellant must demonstrate that counsel’s performance fell below an objective

standard of reasonableness, and that a reasonable probability exists that the outcome

would have been different but for counsel’s errors.” Id. (quotations omitted). The

appellant has the burden of proof on an ineffective-assistance-of-counsel claim. State v.

Miller, 666 N.W.2d 703, 716 (Minn. 2003). We need not examine both prongs of the

Strickland test if one prong is determinative. Rhodes, 657 N.W.2d at 842.

         An objective standard of reasonableness “is defined as representation by an

attorney exercising the customary skills and diligence that a reasonably competent

attorney would perform under similar circumstances.” Opsahl v. State, 677 N.W.2d 414,

420-21 (Minn. 2004) (quotation omitted). “There is a strong presumption that counsel’s

performance fell within a wide range of reasonable assistance.” Miller, 666 N.W.2d at

716 (quotation omitted).        Appellate courts generally will not review ineffective-

assistance-of-counsel claims that are based on trial strategy. State v. Vang, 847 N.W.2d

248, 267 (Minn. 2014). Trial strategy “includes the extent of counsel’s investigation and

the selection of evidence presented to the jury.” Id.

1
    The district court dismissed the disorderly conduct count during the trial.

                                                3
       Appellant argues that he was deprived of the effective assistance of trial counsel

because his counsel did not try to acquire an alleged exculpatory document or elicit

testimony about the document. He contends that a reasonably competent attorney would

have attempted to obtain the evidence.

       Here, the district court discussed the alleged document with the parties during the

trial after a short recess where appellant’s counsel spoke with appellant about his right to

testify. Appellant’s counsel reported to the district court that she attempted to discuss

appellant’s right to testify with him, but he refused to have that conversation. Instead,

she reported that appellant insisted that she obtain the document. Appellant’s counsel

stated that she told appellant that she made a timely discovery request, and the state

properly provided her with discovery. Appellant, however, remained “emphatic [and]

persistent with respect to this document.”

       The district court asked appellant to describe the contents of the document he was

requesting, and appellant explained that in a separate eviction case against F.C., the

district court referred in its order to a document that contained “exculpatory statements

individually made by [F.C.] admitting that he was leasing this place for storage only and

he will be moving out by the end of April.” Appellant argued that the prosecutor had not

provided the document through discovery. Appellant provided the district court with a

copy of the district court’s order in the eviction case, and the district court reviewed the

order. The district court stated on the record that the district court judge in the eviction

case handwrote the following statement in the order: “[T]he [c]ourt has significant

questions about the credibility of the parties in this case. The only, quote, proof, close


                                             4
quote, the [c]ourt has was a written agreement by [F.C.] to vacate the property at the end

of April. He did not.”

       Appellant’s counsel explained to the district court that appellant asked her before

the trial to go to the courthouse to obtain certain documents, and she did as he requested.

She picked up several documents, including the district court order in question, but when

she met with appellant, he refused to read the file or discuss the documents with her.

Based on her training and the defense she was asserting, she determined that the

document was not relevant to the case. The district court told appellant that the document

was only relevant if he chose to testify, and the only way the information in the document

could be admitted was through testimony.

       We conclude that appellant has not demonstrated that his trial counsel’s

performance fell below an objective standard of reasonableness. Appellant’s counsel

timely requested discovery from the state and attempted to review that discovery with

appellant. When appellant requested that his counsel obtain additional documents, she

attempted to obtain all of the requested documents. The exact location and contents of

the document that appellant sought are unclear from the record. Appellant’s counsel’s

decision not to investigate the existence of the document any further or to introduce the

district court’s eviction order into evidence are matters of trial strategy, which we

generally do not review. See Vang, 847 N.W.2d at 267.

       Moreover, the jury heard evidence of appellant’s version of the events, and its

verdict indicates that it found F.C.’s version of events to be more credible. The district

court also admitted the eviction complaint into evidence, which included several of


                                            5
appellant’s references to F.C. as a squatter. F.C. testified extensively about the incident

and his lease agreement with appellant, and his testimony was supported by the testimony

of appellant’s ex-wife and the police officer who responded to the May 27 incident, and

the photographs of F.C.’s belongings in appellant’s basement. Appellant has not shown

that if the document he sought had been admitted at trial it would have changed the

outcome of the case. See Rhodes, 657 N.W.2d at 842.

       Therefore, appellant has not established that he was deprived of the effective

assistance of trial counsel.

       Affirmed.




                                            6